UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00537 Franklin Custodian Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/15 Item 1. Schedule of Investments. Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) Franklin DynaTech Fund Country Shares Value Common Stocks 94.9% Aerospace & Defense 0.5% The Boeing Co. United States 100,000 $ 14,459,000 Air Freight & Logistics 0.6% FedEx Corp. United States 120,000 17,878,800 Biotechnology 11.0% a Alnylam Pharmaceuticals Inc. United States 140,000 13,179,600 Amgen Inc. United States 150,000 24,349,500 a Biogen Inc. United States 150,000 45,952,500 a BioMarin Pharmaceutical Inc. United States 165,000 17,285,400 a Celgene Corp. United States 650,000 77,844,000 a Celldex Therapeutics Inc. United States 250,000 3,920,000 Gilead Sciences Inc. United States 650,000 65,773,500 a Heron Therapeutics Inc. United States 325,000 8,677,500 a Incyte Corp. United States 300,000 32,535,000 a Kite Pharma Inc. United States 100,000 6,162,000 a Regeneron Pharmaceuticals Inc. United States 85,000 46,143,950 341,822,950 Commercial Services & Supplies 0.6% a Stericycle Inc. United States 150,000 18,090,000 Communications Equipment 2.2% a Infinera Corp. United States 350,000 6,342,000 a Palo Alto Networks Inc. United States 350,000 61,649,000 67,991,000 Consumer Finance 0.1% a Synchrony Financial United States 70,000 2,128,700 Diversified Financial Services 2.0% Intercontinental Exchange Inc. United States 130,000 33,313,800 Moody's Corp. United States 300,000 30,102,000 63,415,800 Electrical Equipment 1.1% Acuity Brands Inc. United States 150,000 35,070,000 Electronic Equipment, Instruments & Components 0.9% Amphenol Corp., A United States 400,000 20,892,000 Cognex Corp. United States 200,000 6,754,000 27,646,000 Energy Equipment & Services 1.1% Core Laboratories NV United States 80,000 8,699,200 Schlumberger Ltd. United States 360,000 25,110,000 33,809,200 Health Care Equipment & Supplies 5.3% Abbott Laboratories United States 550,000 24,700,500 C. R. Bard Inc. United States 40,000 7,577,600 a DexCom Inc. United States 450,000 36,855,000 a Edwards Lifesciences Corp. United States 600,000 47,388,000 a IDEXX Laboratories Inc. United States 300,000 21,876,000 a Nevro Corp. United States 100,000 6,751,000 a Penumbra Inc. United States 35,000 1,883,350 Stryker Corp. United States 200,000 18,588,000 165,619,450 Health Care Providers & Services 2.9% a Henry Schein Inc. United States 70,000 11,073,300 McKesson Corp. United States 200,000 39,446,000 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) UnitedHealth Group Inc. United States Health Care Technology 1.6% a athenahealth Inc. United States a Cerner Corp. United States a Veeva Systems Inc. United States Industrial Conglomerates 0.2% Roper Technologies Inc. United States Internet & Catalog Retail 8.2% a Amazon.com Inc. United States a Ctrip.com International Ltd., ADR China a Liberty Ventures, A United States a Netflix Inc. United States a The Priceline Group Inc. United States Internet Software & Services 13.7% a Alphabet Inc., A United States a Alphabet Inc., C United States a Baidu Inc., ADR China a CoStar Group Inc. United States a Demandware Inc. United States a Facebook Inc., A United States a LinkedIn Corp., A United States a Match Group Inc. United States MercadoLibre Inc. Argentina NetEase Inc., ADR China a Shopify Inc., A Canada Tencent Holdings Ltd. China IT Services 6.9% a Euronet Worldwide Inc. United States a Fiserv Inc. United States MasterCard Inc., A United States a PayPal Holdings Inc. United States Total System Services Inc. United States Visa Inc., A United States Life Sciences Tools & Services 3.0% a Illumina Inc. United States Thermo Fisher Scientific Inc. United States a VWR Corp. United States a Waters Corp. United States Media 1.2% a Liberty Broadband Corp., A United States a Liberty Broadband Corp., C United States a Liberty Media Corp., A United States Naspers Ltd., N South Africa Oil, Gas & Consumable Fuels 0.3% Anadarko Petroleum Corp. United States Pharmaceuticals 4.2% a Allergan PLC United States Bristol-Myers Squibb Co. United States Merck KGaA Germany Novo Nordisk AS, ADR Denmark Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) Perrigo Co. PLC United States 80,000 11,576,000 129,739,453 Real Estate Investment Trusts (REITs) 2.7% American Tower Corp. United States 400,000 38,780,000 Equinix Inc. United States 155,527 47,031,365 85,811,365 Semiconductors & Semiconductor Equipment 6.1% ARM Holdings PLC, ADR United Kingdom 750,000 33,930,000 ASML Holding NV, N.Y. shs Netherlands 200,000 17,754,000 Avago Technologies Ltd. Singapore 250,000 36,287,500 a Cavium Inc. United States 300,000 19,713,000 Intel Corp. United States 800,000 27,560,000 Lam Research Corp. United States 300,000 23,826,000 a NXP Semiconductors NV Netherlands 370,000 31,172,500 190,243,000 Software 14.1% a Adobe Systems Inc. United States 475,000 44,621,500 a ANSYS Inc. United States 250,000 23,125,000 a Aspen Technology Inc. United States 400,000 15,104,000 a Atlassian Corp. PLC United Kingdom 64,500 1,940,160 a Cyber-Ark Software Ltd./Israel Israel 175,000 7,899,500 a Electronic Arts Inc. United States 410,000 28,175,200 a Ellie Mae Inc. United States 250,000 15,057,500 a Hubspot Inc. United States 150,000 8,446,500 Intuit Inc. United States 300,000 28,950,000 Microsoft Corp. United States 350,000 19,418,000 a Mobileye NV United States 150,000 6,342,000 a NetSuite Inc. United States 400,000 33,848,000 a Rapid7 Inc. United States 25,000 378,250 a Salesforce.com Inc. United States 750,000 58,800,000 a ServiceNow Inc. United States 650,000 56,264,000 a Splunk Inc. United States 100,000 5,881,000 a Tyler Technologies Inc. United States 135,000 23,533,200 a Ultimate Software Group Inc. United States 200,000 39,102,000 a Workday Inc. United States 300,000 23,904,000 440,789,810 Technology Hardware, Storage & Peripherals 1.3% Apple Inc. United States 400,000 42,104,000 Textiles, Apparel & Luxury Goods 2.0% NIKE Inc., B United States 600,000 37,500,000 a Under Armour Inc., A United States 300,000 24,183,000 61,683,000 Wireless Telecommunication Services 1.1% a SBA Communications Corp. United States 325,000 34,147,750 a T-Mobile U.S. Inc. United States 25,000 978,000 35,125,750 Total Common Stocks (Cost $1,779,442,125) 2,957,780,450 Short Term Investments (Cost $156,362,441) 5.1% Money Market Funds 5.1% a,b Institutional Fiduciary Trust Money Market Portfolio United States 156,362,441 156,362,441 Total Investments (Cost $1,935,804,566) 100.0% 3,114,142,891 Other Assets, less Liabilities 0.0% † 1,171,416 Net Assets 100.0% $ 3,115,314,307 Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued)  Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 9 regarding investments in affiliated management investment companies. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) Franklin Growth Fund Country Shares Value Common Stocks 86.8% Automobiles & Components 1.8% BorgWarner Inc. United States 1,450,000 $ 62,683,500 Ford Motor Co. United States 1,200,000 16,908,000 General Motors Co. United States 800,000 27,208,000 Harley-Davidson Inc. United States 913,096 41,445,427 Johnson Controls Inc. United States 1,600,000 63,184,000 211,428,927 Banks 0.7% JPMorgan Chase & Co. United States 600,000 39,618,000 Wells Fargo & Co. United States 750,000 40,770,000 80,388,000 Capital Goods 15.9% 3M Co. United States 855,000 128,797,200 Allegion PLC United States 366,666 24,170,623 The Boeing Co. United States 1,100,000 159,049,000 Caterpillar Inc. United States 550,000 37,378,000 Danaher Corp. United States 1,000,000 92,880,000 Deere & Co. United States 500,000 38,135,000 Emerson Electric Co. United States 1,100,000 52,613,000 General Dynamics Corp. United States 1,000,000 137,360,000 General Electric Co. United States 1,800,000 56,070,000 Huntington Ingalls Industries Inc. United States 166,666 21,141,582 Illinois Tool Works Inc. United States 1,000,000 92,680,000 Ingersoll-Rand PLC United States 1,100,000 60,819,000 Lockheed Martin Corp. United States 500,000 108,575,000 Northrop Grumman Corp. United States 1,100,000 207,691,000 Precision Castparts Corp. United States 450,000 104,404,500 Raytheon Co. United States 600,000 74,718,000 Rockwell Collins Inc. United States 350,000 32,305,000 a Sensata Technologies Holding NV United States 2,350,000 108,241,000 Stanley Black & Decker Inc. United States 600,000 64,038,000 Textron Inc. United States 1,600,000 67,216,000 United Technologies Corp. United States 900,000 86,463,000 W.W. Grainger Inc. United States 550,000 111,424,500 1,866,169,405 Commercial & Professional Services 2.6% Dun & Bradstreet Corp. United States 650,000 67,554,500 Equifax Inc. United States 500,000 55,685,000 a IHS Inc., A United States 725,000 85,861,750 Robert Half International Inc. United States 150,000 7,071,000 a Stericycle Inc. United States 200,000 24,120,000 a Verisk Analytics Inc. United States 850,000 65,348,000 305,640,250 Consumer Durables & Apparel 2.0% NIKE Inc., B United States 1,800,000 112,500,000 VF Corp. United States 2,000,000 124,500,000 237,000,000 Consumer Services 1.0% Carnival Corp. United States 1,200,000 65,376,000 Graham Holdings Co., B United States 80,000 38,797,600 Starwood Hotels & Resorts Worldwide Inc. United States 250,000 17,320,000 121,493,600 Diversified Financials 2.3% American Express Co. United States 600,000 41,730,000 a Berkshire Hathaway Inc., A United States 184 36,395,200 BlackRock Inc. United States 208,000 70,828,160 The Charles Schwab Corp. United States 1,700,000 55,981,000 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) T. Rowe Price Group Inc. United States Energy 1.9% Anadarko Petroleum Corp. United States Cabot Oil & Gas Corp., A United States a FMC Technologies Inc. United States Halliburton Co. United States Occidental Petroleum Corp. United States Royal Dutch Shell PLC, A, ADR United Kingdom Schlumberger Ltd. United States Food & Staples Retailing 0.5% CVS Health Corp. United States Food, Beverage & Tobacco 3.0% Brown-Forman Corp., B United States Bunge Ltd. United States Mead Johnson Nutrition Co., A United States a Monster Beverage Corp. United States PepsiCo Inc. United States Health Care Equipment & Services 6.1% Abbott Laboratories United States Aetna Inc. United States Baxter International Inc. United States Becton, Dickinson and Co. United States Cardinal Health Inc. United States a Edwards Lifesciences Corp. United States a Envision Healthcare Holdings Inc. United States a Express Scripts Holding Co. United States a Haemonetics Corp. United States a Henry Schein Inc. United States Hill-Rom Holdings Inc. United States a Intuitive Surgical Inc. United States a Laboratory Corp. of America Holdings United States Medtronic PLC United States Quest Diagnostics Inc. United States Stryker Corp. United States Teleflex Inc. United States a Varian Medical Systems Inc. United States Zimmer Biomet Holdings Inc. United States Household & Personal Products 0.2% The Procter & Gamble Co. United States Insurance 0.3% Aflac Inc. United States Materials 3.6% Air Products and Chemicals Inc. United States a Axalta Coating Systems Ltd. United States Celanese Corp., A United States Ecolab Inc. United States Martin Marietta Materials Inc. United States Praxair Inc. United States Media 1.8% Cable One Inc. United States The Walt Disney Co. United States Pharmaceuticals, Biotechnology & Life Sciences 13.0% AbbVie Inc. United States Agilent Technologies Inc. United States a Allergan PLC United States Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) Amgen Inc. United States 1,000,000 162,330,000 Baxalta Inc. United States 400,000 15,612,000 a Biogen Inc. United States 500,000 153,175,000 a Bluebird Bio Inc. United States 200,000 12,844,000 a Catalent Inc. United States 3,000,000 75,090,000 a Celgene Corp. United States 825,000 98,802,000 Eli Lilly & Co. United States 1,350,000 113,751,000 Gilead Sciences Inc. United States 600,000 60,714,000 a Illumina Inc. United States 400,000 76,778,000 Johnson & Johnson United States 1,200,100 123,274,272 Merck & Co. Inc. United States 1,000,000 52,820,000 a Mettler-Toledo International Inc. United States 425,000 144,130,250 a NantKwest Inc. United States 248,600 4,308,238 a,b NantKwest Inc. United States 326,400 5,090,861 Pfizer Inc. United States 2,761,000 89,125,080 Roche Holding AG, ADR Switzerland 1,700,000 58,599,000 a Waters Corp. United States 575,000 77,383,500 1,526,876,201 Real Estate 0.6% American Tower Corp. United States 715,000 69,319,250 Retailing 2.4% a Amazon.com Inc. United States 350,000 236,561,500 Expedia Inc. United States 200,000 24,860,000 HSN Inc. United States 100,000 5,067,000 a TripAdvisor Inc. United States 200,000 17,050,000 283,538,500 Semiconductors & Semiconductor Equipment 1.4% ASML Holding NV, N.Y. shs Netherlands 600,000 53,262,000 Intel Corp. United States 1,100,000 37,895,000 Texas Instruments Inc. United States 1,250,000 68,512,500 159,669,500 Software & Services 11.6% a Alibaba Group Holding Ltd., ADR China 480,400 39,042,108 a Alphabet Inc., A United States 165,000 128,371,650 a Alphabet Inc., C United States 150,411 114,143,900 a Autodesk Inc. United States 800,000 48,744,000 Automatic Data Processing Inc. United States 700,000 59,304,000 CDK Global LLC United States 233,333 11,076,317 a Check Point Software Technologies Ltd. Israel 525,000 42,724,500 Computer Sciences Corp. United States 1,400,000 45,752,000 CSRA Inc. United States 1,400,000 42,000,000 a Facebook Inc., A United States 400,000 41,864,000 a Fortinet Inc. United States 1,500,000 46,755,000 IAC/InterActiveCorp United States 300,000 18,015,000 International Business Machines Corp. United States 600,000 82,572,000 Intuit Inc. United States 1,000,000 96,500,000 MasterCard Inc., A United States 1,000,000 97,360,000 Microsoft Corp. United States 2,700,000 149,796,000 Oracle Corp. United States 2,600,000 94,978,000 a ServiceNow Inc. United States 700,000 60,592,000 Visa Inc., A United States 1,200,000 93,060,000 a Yahoo! Inc. United States 1,700,000 56,542,000 1,369,192,475 Technology Hardware & Equipment 6.7% Apple Inc. United States 4,025,000 423,671,500 Cisco Systems Inc. United States 2,945,000 79,971,475 EMC Corp. United States 2,700,000 69,336,000 a Keysight Technologies Inc. United States 650,000 18,414,500 QUALCOMM Inc. United States 660,000 32,990,100 TE Connectivity Ltd. United States 1,600,000 103,376,000 Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) a Trimble Navigation Ltd. United States Transportation 6.8% Alaska Air Group Inc. United States Allegiant Travel Co. United States C.H. Robinson Worldwide Inc. United States Canadian National Railway Co. Canada Canadian Pacific Railway Ltd. Canada Expeditors International of Washington Inc. United States Forward Air Corp. United States International Consolidated Airlines Group SA, ADR United Kingdom Kansas City Southern United States Ryanair Holdings PLC, ADR Ireland Union Pacific Corp. United States a United Continental Holdings Inc. United States Utilities 0.6% American Water Works Co. Inc. United States NextEra Energy Inc. United States Total Common Stocks (Cost $4,537,512,315) Short Term Investments (Cost $1,552,887,741) 13.2% Money Market Funds 13.2% a,c Institutional Fiduciary Trust Money Market Portfolio United States Total Investments (Cost $6,090,400,056) 100.0% Other Assets, less Liabilities 0.0%  Net Assets 100.0% $  Rounds to less than 0.1% of net assets. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At December 31, 2015, the value of this security was $5,090,861, representing 0.04% of net assets. c See Note 9 regarding investments in affiliated management investment companies. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) Franklin Income Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests 45.5% Consumer Discretionary 2.5% Ford Motor Co. United States 55,130,000 $ 776,781,700 General Motors Co. United States 6,162,000 209,569,620 Nordstrom Inc. United States 2,000,000 99,620,000 Target Corp. United States 11,379,784 826,286,116 1,912,257,436 Consumer Staples 1.7% The Coca-Cola Co. United States 4,000,000 171,840,000 PepsiCo Inc. United States 7,500,000 749,400,000 Sysco Corp. United States 8,500,000 348,500,000 1,269,740,000 Energy 7.6% BP PLC, ADR United Kingdom 22,000,000 687,720,000 Canadian Oil Sands Ltd. Canada 8,000,000 47,827,658 Chevron Corp. United States 12,000,000 1,079,520,000 a Energy XXI Ltd. United States 4,000,000 4,040,000 Exxon Mobil Corp. United States 11,000,000 857,450,000 a Halcon Resources Corp. United States 5,276,337 6,648,185 a,b Hercules Offshore Inc. United States 1,407,881 3,055,102 Occidental Petroleum Corp. United States 5,000,000 338,050,000 Royal Dutch Shell PLC, A, ADR United Kingdom 40,000,000 1,831,600,000 Spectra Energy Corp. United States 7,000,000 167,580,000 Total SA, B, ADR France 17,500,000 786,625,000 5,810,115,945 Financials 2.8% CBL & Associates Properties Inc. United States 5,000,000 61,850,000 Commonwealth Bank of Australia Australia 2,086,957 130,035,379 HCP Inc. United States 1,500,000 57,360,000 JPMorgan Chase & Co. United States 4,000,000 264,120,000 MetLife Inc. United States 9,831,207 473,962,490 Outfront Media Inc. United States 5,608,191 122,426,810 Royal Bank of Canada Canada 5,000,000 268,018,506 The Toronto-Dominion Bank Canada 3,000,000 117,631,750 U.S. Bancorp United States 12,000,000 512,040,000 Wells Fargo & Co. United States 3,000,000 163,080,000 2,170,524,935 Health Care 6.1% AstraZeneca PLC United Kingdom 5,754,623 391,572,737 Bristol-Myers Squibb Co. United States 5,405,100 371,816,829 Eli Lilly & Co. United States 7,500,000 631,950,000 Johnson & Johnson United States 5,000,000 513,600,000 Merck & Co. Inc. United States 15,000,000 792,300,000 Pfizer Inc. United States 30,000,000 968,400,000 Roche Holding AG Switzerland 1,500,000 413,772,455 Sanofi, ADR France 14,500,000 618,425,000 4,701,837,021 Industrials 6.8% The Boeing Co. United States 1,060,000 153,265,400 a,b CEVA Holdings LLC United Kingdom 91,371 41,116,977 Deere & Co. United States 4,400,000 335,588,000 General Electric Co. United States 40,000,000 1,246,000,000 Illinois Tool Works Inc. United States 2,000,000 185,360,000 Lockheed Martin Corp. United States 2,000,000 434,300,000 Raytheon Co. United States 6,000,000 747,180,000 Republic Services Inc. United States 9,500,000 417,905,000 Union Pacific Corp. United States 5,000,000 391,000,000 United Technologies Corp. United States 9,000,000 864,630,000 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) Waste Management Inc. United States Information Technology 2.9% Analog Devices Inc. United States Cisco Systems Inc. United States Computer Sciences Corp. United States CSRA Inc. United States a,c First Data Holdings Inc., B United States Intel Corp. United States Microsoft Corp. United States Oracle Corp. United States QUALCOMM Inc. United States Texas Instruments Inc. United States Xilinx Inc. United States Materials 4.7% Agrium Inc. Canada a AngloGold Ashanti Ltd., ADR South Africa BASF SE Germany BHP Billiton PLC Australia The Dow Chemical Co. United States E. I. du Pont de Nemours and Co. United States The Mosaic Co. United States Praxair Inc. United States Rio Tinto PLC, ADR United Kingdom Telecommunication Services 2.5% AT&T Inc. United States BCE Inc. Canada Telstra Corp. Ltd. Australia TELUS Corp. Canada Verizon Communications Inc. United States Vodafone Group PLC United Kingdom Utilities 7.9% Ameren Corp. United States American Electric Power Co. Inc. United States Dominion Resources Inc. United States Duke Energy Corp. United States a Dynegy Inc., wts., 10/02/17 United States Edison International United States Exelon Corp. United States NextEra Energy Inc. United States PG&E Corp. United States Pinnacle West Capital Corp. United States PPL Corp. United States Public Service Enterprise Group Inc. United States Sempra Energy United States The Southern Co. United States SSE PLC United Kingdom Xcel Energy Inc. United States Total Common Stocks and Other Equity Interests (Cost $32,631,651,839) Equity-Linked Securities 12.5% Consumer Discretionary 2.3% d Bank of America Corp. into General Motors Co., 8.00%, 144A United States d Credit Suisse New York into Target Corp., 6.00%, 144A United States d Deutsche Bank AG/London into General Motors Co., 8.00%, 144A United States d The Goldman Sachs Group Inc. into Ford Motor Co., 7.50%, 144A United States d The Goldman Sachs Group Inc. into Ford Motor Co., 9.00%, 144A United States d The Goldman Sachs Group Inc. into General Motors Co., 6.50%, 144A United States d JPMorgan Chase & Co. into Las Vegas Sands Corp., 9.00%, senior note, 144A United States Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) d Merrill Lynch International & Co. CV into General Motors Co., 8.00%, 144A United States 6,590,000 217,372,468 d Merrill Lynch International & Co. CV into Target Corp., 6.00%, 144A United States 2,455,000 180,341,354 d UBS AG into General Motors Co., 8.00%, 144A United States 5,706,000 196,722,338 d UBS AG into Las Vegas Sands Corp., 9.00%, 144A United States 2,494,000 112,917,845 1,801,364,417 Consumer Staples 0.2% d Barclays Bank PLC into Whole Foods Market Inc., 7.00%, 144A United States 3,645,000 125,950,059 Energy 1.6% d Citigroup Inc. into Anadarko Petroleum Corp., 6.50%, 144A United States 2,130,000 107,087,454 d Credit Suisse New York into Chevron Corp., 7.00%, 144A United States 2,065,000 184,868,092 d Credit Suisse New York into Schlumberger Ltd., 6.00%, 144A United States 1,970,000 139,553,421 d Deutsche Bank AG/London into Anadarko Petroleum Corp., 9.50%, 144A United States 1,900,000 93,338,640 d JPMorgan Chase & Co. into Anadarko Petroleum Corp., 8.50%, 144A United States 2,584,000 131,335,418 d JPMorgan Chase & Co. into Devon Energy Corp., 7.50%, 144A United States 2,516,000 82,997,808 d JPMorgan Chase & Co. into Halliburton Co., 8.50%, 144A United States 3,054,000 105,457,063 d Royal Bank of Canada into Cabot Oil & Gas Corp., 6.50%, 144A United States 4,790,000 86,352,204 d Royal Bank of Canada into Halliburton Co., 6.00%, 144A United States 3,125,000 108,472,188 d UBS AG into Halliburton Co., 7.00%, 144A United States 4,750,000 167,206,175 1,206,668,463 Financials 1.0% d Barclays Bank PLC into Bank of America Corp., 6.00%, 144A United States 10,700,000 181,542,620 d Deutsche Bank AG/London into Bank of America Corp., 7.00%, 144A United States 6,370,000 105,808,885 d Deutsche Bank AG/London into MetLife Inc., 6.50%, 144A United States 3,000,000 146,253,300 d Royal Bank of Canada into Metlife Inc., 6.00%, 144A United States 2,950,000 143,815,450 d UBS AG into Bank of America Corp., 6.50%, 144A United States 9,586,000 158,192,965 735,613,220 Health Care 1.0% d Barclays Bank PLC into Medtronic PLC, 6.00%, 144A United States 1,310,000 101,524,869 d Barclays Bank PLC into Pfizer Inc., 6.00%, 144A United States 6,057,000 196,874,911 d The Goldman Sachs International into Medtronic PLC, 8.00%, 144A United States 1,321,000 101,508,678 d JPMorgan Chase & Co. into Medtronic PLC, 6.00%, 144A United States 1,308,000 101,505,901 d JPMorgan Chase & Co. into Merck & Co. Inc., 6.00%, senior note, 144A United States 3,203,000 170,133,751 d Royal Bank of Canada into Eli Lilly & Co., 6.50%, 144A United States 1,197,000 100,246,955 771,795,065 Industrials 1.2% d Barclays Bank PLC into The Boeing Co., 5.50%, 144A United States 650,000 94,593,525 d The Goldman Sachs Group Inc. into General Electric Co., 5.50%, 144A United States 14,423,000 425,934,267 d The Goldman Sachs International into Deere & Co., 9.50%, 144A United States 2,020,000 153,385,266 d Royal Bank of Canada into Illinois Tool Works Inc., 6.50%, 144A United States 1,070,000 99,477,900 d Merrill Lynch International & Co. CV into Deere & Co., 7.00%, 144A United States 1,890,000 144,761,148 918,152,106 Information Technology 3.4% d Bank of America Corp. into QUALCOMM Inc., 6.00%, 144A United States 1,400,000 70,847,140 d Barclays Bank PLC into Seagate Technology PLC, 12.50%, 144A United States 1,380,000 51,420,456 d Citigroup Inc. into Apple Inc., 7.00%, 144A United States 802,000 85,661,219 d Citigroup Inc. into Intel Corp., 7.50%, 144A United States 6,864,000 223,056,662 d Citigroup Inc. into Microsoft Corp., 6.00%, 144A United States 4,254,000 222,283,837 d Credit Suisse New York into Cisco Systems Inc., 6.00%, 144A United States 6,600,000 180,605,700 d Credit Suisse New York into Cisco Systems Inc., 7.50%, 144A United States 7,580,000 205,964,518 d Credit Suisse New York into QUALCOMM Inc., 6.00%, 144A United States 2,910,000 147,792,207 d Credit Suisse New York into Texas Instruments Inc., 7.00%, 144A United States 2,575,000 142,915,332 d Deutsche Bank AG/London into Cisco Systems Inc., 6.50%, 144A United States 7,900,000 214,640,630 d The Goldman Sachs Group Inc. into Apple Inc., 7.50%, 144A United States 1,561,000 169,249,864 d JPMorgan Chase & Co. into Google Inc., 4.50%, C, 144A United States 524,000 309,829,672 d JPMorgan Chase & Co. into Microsoft Corp., 6.00%, senior note, 144A United States 4,330,000 221,650,535 d UBS AG into Intel Corp., 7.00%, 144A United States 5,750,000 199,587,100 d UBS AG into Intel Corp., 7.50%, 144A United States 5,100,000 166,832,730 2,612,337,602 Materials 1.7% d Barclays Bank PLC into Alcoa Inc., 8.50%, 144A United States 8,495,000 86,958,218 d Citigroup Inc. into Freeport-McMoRan Inc., 10.00%, 144A United States 7,857,000 57,627,559 d Citigroup Inc. into Rio Tinto PLC, 9.00%, 144A United Kingdom 4,275,000 125,986,388 Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) d Credit Suisse New York into The Dow Chemical Co., 8.00%, 144A United States 3,790,000 195,508,666 d Deutsche Bank AG/London into Agrium Inc., 8.00%, 144A Canada 1,050,000 95,658,150 d Deutsche Bank AG/London into The Dow Chemical Co., 7.50%, 144A United States 5,700,000 278,972,820 d Merrill Lynch International & Co. CV into The Dow Chemical Co., 7.50%, 144A United States 4,826,000 246,557,444 d Royal Bank of Canada into LyondellBasell Industries NV, 8.00%, A, 144A United States 2,308,000 201,180,744 1,288,449,989 Utilities 0.1% d The Goldman Sachs Group Inc. into Calpine Corp., 6.00%, 144A United States 4,895,000 73,452,901 Total Equity-Linked Securities (Cost $10,286,446,261) 9,533,783,822 Convertible Preferred Stocks 3.2% Consumer Discretionary 0.2% Fiat Chrysler Automobiles NV, 7.875%, cvt. pfd. United Kingdom 1,100,000 129,860,500 Energy 0.0% † Halcon Resources Corp., 5.75%, cvt. pfd., A United States 37,000 1,535,500 Penn Virginia Corp., 6.00%, cvt. pfd., B United States 474,400 889,500 Rex Energy Corp., 6.00%, cvt. pfd., A United States 350,000 2,485,000 Sanchez Energy Corp., 6.50%, cvt. pfd., B United States 1,200,000 12,684,000 17,594,000 Financials 1.8% Bank of America Corp., 7.25%, cvt. pfd., L United States 695,218 760,060,983 FelCor Lodging Trust Inc., 7.80%, cvt. pfd., A United States 2,800,000 70,420,000 a FNMA, 5.375%, cvt. pfd. United States 4,250 44,625,000 Wells Fargo & Co., 7.50%, cvt. pfd., A United States 475,097 552,530,685 1,427,636,668 Health Care 0.1% Allergan PLC, 5.50%, cvt. pfd. United States 80,000 82,414,400 Industrials 0.1% a,b CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 2,897 1,810,781 a,b CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom 110,565 49,754,286 51,565,067 Materials 0.1% Alcoa Inc., 5.375%, cvt. pfd. United States 3,056,375 101,807,851 Telecommunication Services 0.1% T-Mobile US Inc., 5.50%, cvt. pfd. United States 777,800 52,664,838 Utilities 0.8% Dominion Resources Inc., 6.125%, cvt. pfd., A United States 1,490,000 79,089,200 Dominion Resources Inc., 6.375%, cvt. pfd., A United States 2,500,000 120,200,000 Dominion Resources Inc., 6.00%, cvt. pfd., B United States 1,490,000 79,968,300 Exelon Corp., 6.50%, cvt. pfd. United States 2,250,000 91,057,500 NextEra Energy Inc., 5.799%, cvt. pfd. United States 1,000,000 54,640,000 NextEra Energy Inc., 6.371%, cvt. pfd. United States 3,650,000 192,829,500 617,784,500 Total Convertible Preferred Stocks (Cost $2,711,997,101) 2,481,327,824 Preferred Stocks 0.2% Financials 0.2% a FHLMC, 8.375%, pfd., Z United States 10,000,000 34,000,000 a FNMA, 8.25%, pfd. United States 7,500,000 26,250,000 Morgan Stanley, 6.375%, pfd., I United States 3,900,000 103,506,000 Total Preferred Stocks (Cost $523,900,000) 163,756,000 Principal Amount * Convertible Bonds 0.4% Energy 0.3% Cobalt International Energy Inc., cvt., senior bond, 3.125%, 5/15/24 United States 181,789,000 96,802,642 senior note, 2.625%, 12/01/19 United States 70,000,000 39,796,190 Energy XXI Ltd., cvt., senior note, 3.00%, 12/15/18 United States 41,985,000 3,148,875 SandRidge Energy Inc., cvt., senior note, 8.125%, 10/16/22 United States 112,500,000 19,048,163 Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) Stone Energy Corp., cvt., senior note, 1.75%, 3/01/17 United States 85,205,000 63,371,219 222,167,089 Health Care 0.1% d Impax Laboratories Inc., cvt., senior note, 144A, 2.00%, 6/15/22 United States 55,000,000 54,175,000 Total Convertible Bonds (Cost $488,182,822) 276,342,089 Corporate Bonds 29.6% Consumer Discretionary 4.8% d,e 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States 103,000,000 84,202,500 d Altice Financing SA, secured note, 144A, 6.625%, 2/15/23 Luxembourg 40,000,000 39,600,000 d Altice Luxembourg SA, senior bond, 144A, 7.625%, 2/15/25 Luxembourg 20,000,000 17,300,000 senior secured note, 144A, 7.75%, 5/15/22 Luxembourg 25,000,000 22,546,875 AMC Networks Inc., 4.75%, 12/15/22 United States 26,500,000 26,599,375 d Argos Merger Sub Inc., senior note, 144A, 7.125%, 3/15/23 United States 49,600,000 49,302,400 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 57,800,000 58,522,500 senior bond, 5.125%, 2/15/23 United States 170,000,000 170,637,500 senior bond, 5.75%, 9/01/23 United States 67,000,000 68,842,500 senior bond, 5.75%, 1/15/24 United States 168,000,000 173,040,000 d senior note, 144A, 5.125%, 5/01/23 United States 50,000,000 50,187,500 d CCO Safari II LLC, senior secured note, 144A, 4.908%, 7/23/25 United States 90,000,000 90,047,430 d CCOH Safari LLC, senior bond, 144A, 5.75%, 2/15/26 United States 50,000,000 50,250,000 Cinemark USA Inc., senior bond, 4.875%, 6/01/23 United States 23,000,000 22,511,250 senior note, 5.125%, 12/15/22 United States 50,000,000 49,812,500 e Cumulus Media Holdings Inc., senior note, 7.75%, 5/01/19 United States 50,000,000 17,125,000 DISH DBS Corp., senior bond, 5.00%, 3/15/23 United States 250,000,000 217,500,000 senior note, 5.125%, 5/01/20 United States 45,000,000 44,662,500 senior note, 5.875%, 7/15/22 United States 232,000,000 216,920,000 senior note, 5.875%, 11/15/24 United States 150,100,000 133,964,250 Dollar General Corp., senior bond, 3.25%, 4/15/23 United States 170,000,000 162,167,420 Fiat Chrysler Automobiles NV, senior note, 5.25%, 4/15/23 United Kingdom 67,600,000 67,008,500 iHeartCommunications Inc., senior note, 10.00%, 1/15/18 United States 45,000,000 17,325,000 senior note, 10.625%, 3/15/23 United States 100,000,000 69,750,000 senior secured bond, first lien, 9.00%, 3/01/21 United States 319,775,000 224,242,219 senior secured note, first lien, 9.00%, 12/15/19 United States 265,800,000 197,688,750 senior secured note, first lien, 11.25%, 3/01/21 United States 50,000,000 35,187,500 senior secured note, first lien, 9.00%, 9/15/22 United States 109,400,000 75,896,250 d International Game Technology PLC, senior note, 144A, 5.625%, 2/15/20 United States 42,500,000 42,075,000 senior secured bond, 144A, 6.50%, 2/15/25 United States 84,000,000 74,340,000 senior secured note, 144A, 6.25%, 2/15/22 United States 46,600,000 43,949,625 KB Home, senior bond, 7.50%, 9/15/22 United States 35,000,000 35,000,000 senior note, 7.00%, 12/15/21 United States 50,000,000 49,562,500 MGM Resorts International, senior note, 6.75%, 10/01/20 United States 27,450,000 28,342,125 7.75%, 3/15/22 United States 80,000,000 85,300,000 Outfront Media Capital LLC/Corp., senior bond, 5.875%, 3/15/25 United States 30,000,000 30,562,500 Quebecor Media Inc., senior bond, 5.75%, 1/15/23 Canada 70,300,000 71,090,875 Regal Entertainment Group, senior note, 5.75%, 3/15/22 United States 50,000,000 50,187,500 d Shea Homes LP/Shea Homes Funding Corp., senior bond, 144A, 6.125%, 4/01/25 United States 45,000,000 46,462,500 senior note, 144A, 5.875%, 4/01/23 United States 45,000,000 46,350,000 d Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 120,000,000 125,700,000 senior note, 144A, 4.625%, 5/15/23 United States 88,400,000 86,963,500 d Univision Communications Inc., senior secured note, first lien, 144A, 5.125%, 5/15/23 United States 135,500,000 131,096,250 2/15/25 United States 67,500,000 64,293,750 d Virgin Media Secured Finance PLC, senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 80,000,000 80,100,000 Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) d Wynn Las Vegas LLC/Capital Corp., senior bond, 144A, 4.25%, 5/30/23 United States 43,300,000 37,210,937 d Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., senior bond, 144A, 5.50%, 3/01/25 United States 100,000,000 89,500,000 d Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau 25,000,000 22,062,500 3,692,989,281 Consumer Staples 0.7% Cott Beverages Inc., senior note, 6.75%, 1/01/20 United States 40,100,000 41,503,500 5.375%, 7/01/22 United States 49,377,000 48,512,903 d ESAL GmbH, senior note, 144A, 6.25%, 2/05/23 Brazil 50,000,000 44,401,250 d JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 United States 80,000,000 72,800,000 senior note, 144A, 7.25%, 6/01/21 United States 103,500,000 103,241,250 senior note, 144A, 5.75%, 6/15/25 United States 55,000,000 48,125,000 d Post Holdings Inc., senior note, 144A, 6.75%, 12/01/21 United States 48,000,000 49,080,000 7.75%, 3/15/24 United States 50,000,000 52,500,000 U.S. Foods Inc., 8.50%, 6/30/19 United States 70,000,000 72,275,000 532,438,903 Energy 4.4% d,f American Energy-Woodford LLC/AEW Finance Corp., senior secured note, second lien, 144A, PIK, 12.00%, 12/30/20 United States 37,100,000 5,750,500 Antero Resources Corp., senior note, 6.00%, 12/01/20 United States 47,000,000 39,480,000 5.375%, 11/01/21 United States 75,000,000 60,375,000 5.125%, 12/01/22 United States 122,500,000 93,712,500 Atlas Energy Holdings Operating Co. LLC/Atlas Resource Finance Corp., senior note, 9.25%, 8/15/21 United States 35,000,000 7,350,000 Bill Barrett Corp., senior note, 7.625%, 10/01/19 United States 195,000,000 137,475,000 7.00%, 10/15/22 United States 135,000,000 91,125,000 California Resources Corp., d second lien, 144A, 8.00%, 12/15/22 United States 235,404,000 124,469,865 senior bond, 6.00%, 11/15/24 United States 29,171,000 8,970,083 senior note, 5.00%, 1/15/20 United States 31,009,000 11,202,001 senior note, 5.50%, 9/15/21 United States 27,563,000 8,820,160 Calumet Specialty Products Partners LP/Calumet Finance Corp., senior note, 6.50%, 4/15/21 United States 33,100,000 28,962,500 CGG SA, senior note, 6.50%, 6/01/21 France 74,496,000 33,523,200 6.875%, 1/15/22 France 58,600,000 26,333,375 CHC Helicopter SA, senior secured note, first lien, 9.25%, 10/15/20 Canada 128,078,100 62,117,878 Chesapeake Energy Corp., d secured note, second lien, 144A, 8.00%, 12/15/22 United States 237,212,000 117,419,940 senior note, 7.25%, 12/15/18 United States 100,000,000 40,000,000 Denbury Resources Inc., senior bond, 6.375%, 8/15/21 United States 64,112,000 23,400,880 senior note, 5.50%, 5/01/22 United States 195,000,000 65,711,100 senior sub. note, 4.625%, 7/15/23 United States 142,975,000 46,735,668 Energy Transfer Equity LP, senior secured bond, first lien, 5.875%, 1/15/24 United States 36,500,000 29,930,000 5.50%, 6/01/27 United States 150,000,000 114,750,000 Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17 United States 390,000,000 111,150,000 d senior secured note, second lien, 144A, 11.00%, 3/15/20 United States 400,000,000 141,000,000 d EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom 85,000,000 30,068,750 EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States 250,500,000 67,635,000 d Ferrellgas LP/Ferrellgas Finance Corp., senior note, 144A, 6.75%, 6/15/23 United States 38,900,000 31,898,000 d Goodrich Petroleum Corp., second lien, 144A, 8.00%, 3/15/18 United States 70,000 g 30,450,000 Halcon Resources Corp., d secured note, second lien, 144A, 8.625%, 2/01/20 United States 190,000,000 131,812,500 senior note, 9.75%, 7/15/20 United States 16,500,000 4,867,500 senior note, 8.875%, 5/15/21 United States 28,675,000 8,459,125 senior note, 9.25%, 2/15/22 United States 15,000,000 4,425,000 Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) d senior secured note, third lien, 144A, 13.00%, 2/15/22 United States 460,000,000 158,700,000 Kinder Morgan Inc., senior note, MTN, 7.75%, 1/15/32 United States 118,000,000 112,475,122 d senior secured bond, first lien, 144A, 5.625%, 11/15/23 United States 115,000,000 105,355,410 d Linn Energy LLC/Finance Corp., senior secured note, second lien, 144A, 12.00%, 12/15/20 United States 482,500,000 246,075,000 d McDermott International Inc., second lien, 144A, 8.00%, 5/01/21 United States 55,000,000 44,000,000 d NGPL PipeCo LLC, secured note, 144A, 7.119%, 12/15/17 United States 53,000,000 49,555,000 Niska Gas Storage Canada ULC/Niska Gas Storage Canada Finance Corp., senior note, 6.50%, 4/01/19 United States 72,700,000 63,067,250 PetroQuest Energy Inc., senior note, 10.00%, 9/01/17 United States 60,000,000 40,500,000 Rex Energy Corp., senior note, 8.875%, 12/01/20 United States 98,000,000 22,050,000 6.25%, 8/01/22 United States 70,000,000 14,350,000 Sabine Pass Liquefaction LLC, first lien, 6.25%, 3/15/22 United States 75,000,000 69,750,000 first lien, 5.625%, 4/15/23 United States 149,450,000 131,889,625 senior secured note, first lien, 5.75%, 5/15/24 United States 75,000,000 65,625,000 Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States 155,000,000 95,325,000 6.125%, 1/15/23 United States 140,000,000 76,300,000 SandRidge Energy Inc., d second lien, 144A, 8.75%, 6/01/20 United States 157,340,000 47,988,700 senior note, 8.75%, 1/15/20 United States 120,000,000 12,150,000 senior note, 7.50%, 3/15/21 United States 268,000,000 29,480,000 senior note, 8.125%, 10/15/22 United States 10,100,000 1,161,500 senior note, 7.50%, 2/15/23 United States 33,716,000 3,835,195 Stone Energy Corp., senior bond, 7.50%, 11/15/22 United States 230,000,000 77,050,000 d Ultra Petroleum Corp., senior bond, 144A, 6.125%, 10/01/24 United States 45,000,000 10,462,500 W&T Offshore Inc., senior note, 8.50%, 6/15/19 United States 250,000,000 88,750,000 The Williams Cos. Inc., senior bond, 3.70%, 1/15/23 United States 60,700,000 41,989,529 3,347,265,356 Financials 4.9% h Bank of America Corp., junior sub. bond, AA, 6.10% to 3/17/25, FRN thereafter, Perpetual United States 80,000,000 81,200,000 M, 8.125% to 5/15/18, FRN thereafter, Perpetual United States 100,000,000 101,875,000 U, 5.20% to 6/01/23, FRN thereafter, Perpetual United States 80,000,000 74,600,000 X, 6.25% to 9/05/24, FRN thereafter, Perpetual United States 85,000,000 85,318,750 h Barclays PLC, sub. bond, 8.25% to 12/15/18, FRN thereafter, Perpetual United Kingdom 75,000,000 79,986,000 CIT Group Inc., senior bond, 5.00%, 8/01/23 United States 50,000,000 50,875,000 h Citigroup Inc., junior sub. bond, 5.35% to 5/15/23, FRN thereafter, Perpetual United States 179,195,000 170,011,256 5.90% to 2/15/23, FRN thereafter, Perpetual United States 33,000,000 32,505,000 5.95% to 1/30/23, FRN thereafter, Perpetual United States 165,000,000 161,658,750 M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 270,000,000 263,587,500 O, 5.875% to 3/27/20, FRN thereafter, Perpetual United States 160,000,000 159,000,000 P, 5.95% to 5/15/25, FRN thereafter, Perpetual United States 25,000,000 24,093,750 Q, 5.95% to 8/15/20, FRN thereafter, Perpetual United States 120,000,000 119,741,640 Equinix Inc., senior bond, 5.875%, 1/15/26 United States 26,500,000 27,361,250 h Fifth Third Bancorp, junior sub. bond, 5.10% to 6/30/23, FRN thereafter, Perpetual United States 54,000,000 48,397,500 h The Goldman Sachs Group Inc., junior sub. note, 5.70% to 5/10/19, FRN thereafter, Perpetual United States 30,000,000 29,850,000 h HSBC Holdings PLC, junior sub. bond, 6.375% to 9/17/24, FRN thereafter, Perpetual United Kingdom 40,000,000 39,668,000 International Lease Finance Corp., senior note, 8.75%, 3/15/17 United States 45,000,000 48,037,500 Iron Mountain Inc., senior sub. bond, 5.75%, 8/15/24 United States 90,000,000 87,187,500 iStar Inc., senior note, 5.00%, 7/01/19 United States 108,500,000 105,787,500 h JPMorgan Chase & Co., junior sub. bond, 6.125% to 4/30/24, FRN thereafter, Perpetual United States 60,000,000 60,750,000 6.75% to 2/01/24, FRN thereafter, Perpetual United States 100,000,000 109,125,000 I, 7.90% to 4/30/19, FRN thereafter, Perpetual United States 800,000,000 815,400,000 Q, 5.15% to 5/01/23, FRN thereafter, Perpetual United States 100,000,000 94,750,000 R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 105,000,000 105,115,920 V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 200,000,000 190,250,000 X, 6.10% to 10/01/24, FRN thereafter, Perpetual United States 80,000,000 80,508,000 h MetLife Inc., junior sub. note, 5.25% to 6/15/20, FRN thereafter, Perpetual United States 57,900,000 59,058,000 Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) h Morgan Stanley, junior sub. bond, 5.55% to 7/15/20, FRN thereafter, Perpetual United States 58,000,000 58,072,500 Navient Corp., senior note, 6.125%, 3/25/24 United States 50,000,000 40,937,500 d OneMain Financial Holdings Inc., senior note, 144A, 6.75%, 12/15/19 United States 75,000,000 76,218,750 7.25%, 12/15/21 United States 55,700,000 55,978,500 h PNC Financial Services Group Inc., junior sub. note, 4.85% to 6/01/23, FRN thereafter, Perpetual United States 54,000,000 50,767,020 h Wells Fargo & Co., junior sub. bond, S, 5.90% to 6/15/24, FRN thereafter, Perpetual United States 129,500,000 130,956,875 3,718,629,961 Health Care 2.9% CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 155,000,000 156,937,500 7.125%, 7/15/20 United States 100,000,000 100,125,000 6.875%, 2/01/22 United States 300,000,000 286,125,000 DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 United States 81,000,000 81,151,875 d Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior note, 144A, 6.00%, 7/15/23 United States 22,325,000 22,325,000 HCA Inc., senior bond, 5.875%, 5/01/23 United States 120,000,000 123,600,000 senior note, 7.50%, 2/15/22 United States 150,000,000 166,875,000 senior secured bond, first lien, 5.25%, 4/15/25 United States 20,000,000 20,200,000 senior secured note, first lien, 5.00%, 3/15/24 United States 134,800,000 134,800,000 d Jaguar Holding Co. II/Pharmaceutical Product Development LLC, senior note, 144A, 6.375%, 8/01/23 United States 59,255,000 57,921,763 Kindred Healthcare Inc., senior note, 8.75%, 1/15/23 United States 50,000,000 46,187,500 d Mallinckrodt International Finance SA/Mallinckrodt CB LLC, senior note, 144A, 5.75%, 8/01/22 United States 55,000,000 53,075,000 5.625%, 10/15/23 United States 35,000,000 33,425,000 5.50%, 4/15/25 United States 40,000,000 37,000,000 Tenet Healthcare Corp., 4.375%, 10/01/21 United States 140,000,000 135,800,000 senior note, 8.00%, 8/01/20 United States 65,800,000 66,293,500 senior note, 8.125%, 4/01/22 United States 241,900,000 242,504,750 senior note, 6.75%, 6/15/23 United States 241,700,000 224,629,937 senior secured note, first lien, 4.50%, 4/01/21 United States 50,000,000 49,000,000 d Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25 United States 62,400,000 55,848,000 senior note, 144A, 5.375%, 3/15/20 United States 20,000,000 18,900,000 senior note, 144A, 5.875%, 5/15/23 United States 83,500,000 74,941,250 d Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20 United States 65,400,000 63,438,000 2,251,104,075 Industrials 2.1% The ADT Corp., e senior bond, 4.125%, 6/15/23 United States 110,000,000 103,400,000 senior note, 3.50%, 7/15/22 United States 58,500,000 52,650,000 d Ahern Rentals Inc., secured note, second lien, 144A, 7.375%, 5/15/23 United States 50,000,000 40,625,000 d Algeco Scotsman Global Finance PLC, senior note, 144A, 10.75%, 10/15/19 United Kingdom 25,000,000 9,875,000 senior secured note, first lien, 144A, 8.50%, 10/15/18 United Kingdom 88,900,000 74,342,625 d Bombardier Inc., 144A, 5.50%, 9/15/18 Canada 27,000,000 24,910,200 senior bond, 144A, 6.125%, 1/15/23 Canada 81,300,000 56,503,500 senior bond, 144A, 7.50%, 3/15/25 Canada 50,100,000 35,320,500 senior note, 144A, 6.00%, 10/15/22 Canada 35,000,000 24,710,000 b,d CEVA Group PLC, senior note, first lien, 144A, 4.00%, 5/01/18 United Kingdom 164,778,982 139,650,187 h General Electric Co., junior sub. bond, 4.20% to 6/15/23, FRN thereafter, Perpetual United States 90,153,000 89,814,926 Hertz Corp., senior note, 6.75%, 4/15/19 United States 165,000,000 168,960,000 Navistar International Corp., senior bond, 8.25%, 11/01/21 United States 90,000,000 60,300,000 d Stena AB, senior bond, 144A, 7.00%, 2/01/24 Sweden 39,000,000 33,345,000 d Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden 60,650,000 51,362,969 TransDigm Inc., senior sub. bond, 6.50%, 7/15/24 United States 71,500,000 71,464,250 senior sub. note, 5.50%, 10/15/20 United States 39,500,000 38,413,750 senior sub. note, 6.00%, 7/15/22 United States 94,800,000 93,141,000 United Rentals North America Inc., senior bond, 5.75%, 11/15/24 United States 121,700,000 121,091,500 Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) d XPO Logistics Inc., senior note, 144A, 7.875%, 9/01/19 United States 58,400,000 59,598,368 6.50%, 6/15/22 United States 250,000,000 232,187,500 1,581,666,275 Information Technology 1.9% d Belden Inc., senior sub. note, 144A, 5.50%, 9/01/22 United States 40,000,000 38,700,000 d BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 130,805,000 87,475,844 d,f Boxer Parent Co. Inc., senior note, 144A, PIK, 9.00%, 10/15/19 United States 55,000,000 34,306,250 d CommScope Inc., senior bond, 144A, 5.50%, 6/15/24 United States 85,000,000 81,068,750 senior note, 144A, 5.00%, 6/15/21 United States 75,000,000 72,187,500 d CommScope Technologies Finance LLC, senior bond, 144A, 6.00%, 6/15/25 United States 69,200,000 66,778,000 d First Data Corp., second lien, 144A, 5.75%, 1/15/24 United States 70,000,000 69,125,000 senior note, 144A, 7.00%, 12/01/23 United States 312,500,000 313,281,250 f senior secured note, 144A, PIK, 8.75%, 1/15/22 United States 156,440,000 163,651,884 senior secured note, first lien, 144A, 5.375%, 8/15/23 United States 75,000,000 75,562,500 d Freescale Semiconductor Inc., secured note, 144A, 5.00%, 5/15/21 United States 59,450,000 61,084,875 senior secured note, 144A, 6.00%, 1/15/22 United States 118,850,000 124,792,500 d Infor (U.S.) Inc., senior note, 144A, 6.50%, 5/15/22 United States 50,000,000 42,375,000 d,f Infor Software Parent LLC/Inc., senior note, 144A, PIK, 7.125%, 5/01/21 United States 24,650,000 17,902,062 d Inmarsat Finance PLC, senior note, 144A, 4.875%, 5/15/22 United Kingdom 45,000,000 43,481,250 d Match Group Inc., senior note, 144A, 6.75%, 12/15/22 United States 45,000,000 44,775,000 NCR Corp., senior note, 5.00%, 7/15/22 United States 41,000,000 39,923,750 6.375%, 12/15/23 United States 45,000,000 44,493,750 d Qorvo Inc., senior note, 144A, 6.75%, 12/01/23 United States 50,000,000 51,125,000 1,472,090,165 Materials 2.6% d Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.25%, 1/31/19 Luxembourg 37,300,000 35,994,500 6.00%, 6/30/21 Luxembourg 45,000,000 42,187,500 Ball Corp., senior bond, 4.00%, 11/15/23 United States 100,000,000 95,875,000 d BWAY Holding Co., senior note, 144A, 9.125%, 8/15/21 United States 55,000,000 51,700,000 d Cemex Finance LLC, senior secured note, first lien, 144A, 6.00%, 4/01/24 Mexico 88,400,000 76,189,750 d Cemex SAB de CV, first lien, 144A, 5.70%, 1/11/25 Mexico 80,000,000 66,900,000 secured note, 144A, 7.25%, 1/15/21 Mexico 111,000,000 107,392,500 d The Chemours Co., senior note, 144A, 6.625%, 5/15/23 United States 99,900,000 70,429,500 d Consolidated Minerals Ltd., senior secured note, 144A, 8.00%, 5/15/20 Jersey Islands 25,000,000 12,437,500 Crown Americas LLC/Crown Americas Capital Corp. IV, senior bond, 4.50%, 1/15/23 United States 115,000,000 112,987,500 d First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 61,630,000 40,059,500 7.00%, 2/15/21 Canada 63,630,000 40,245,975 d FMG Resources (August 2006) Pty. Ltd., senior note, 144A, 8.25%, 11/01/19 Australia 82,000,000 65,395,000 senior secured note, 144A, 9.75%, 3/01/22 Australia 500,000,000 450,937,500 HudBay Minerals Inc., senior note, 9.50%, 10/01/20 Canada 72,100,000 53,173,750 d Kerling PLC, senior secured note, 144A, 10.625%, 2/01/17 United Kingdom 53,700,000 EUR 58,513,911 d Owens-Brockway Glass Container Inc., senior note, 144A, 5.875%, 8/15/23 United States 47,500,000 48,301,562 d Platform Specialty Products Corp., senior note, 144A, 6.50%, 2/01/22 United States 35,500,000 30,885,000 Reynolds Group Issuer Inc./LLC/SA, first lien, 5.75%, 10/15/20 United States 61,800,000 63,016,842 senior note, 8.50%, 5/15/18 United States 109,900,000 108,801,000 senior note, 9.00%, 4/15/19 United States 100,100,000 98,848,750 senior note, 9.875%, 8/15/19 United States 127,000,000 128,111,250 senior secured note, 7.875%, 8/15/19 United States 30,000,000 31,162,500 senior secured note, first lien, 6.875%, 2/15/21 United States 25,600,000 26,432,000 d Sealed Air Corp., senior bond, 144A, 5.25%, 4/01/23 United States 48,000,000 49,200,000 1,965,178,290 Telecommunication Services 3.4% CenturyLink Inc., senior note, 5.80%, 3/15/22 United States 68,000,000 62,577,000 Consolidated Communications Inc., senior note, 6.50%, 10/01/22 United States 100,000,000 84,500,000 Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) d Digicel Ltd., senior note, 144A, 6.75%, 3/01/23 Bermuda 73,300,000 61,684,149 Frontier Communications Corp., senior bond, 8.75%, 4/15/22 United States 43,900,000 40,827,000 senior bond, 7.625%, 4/15/24 United States 24,900,000 21,040,500 senior note, 9.25%, 7/01/21 United States 63,600,000 62,725,500 senior note, 7.125%, 1/15/23 United States 115,850,000 100,499,875 d senior note, 144A, 8.875%, 9/15/20 United States 30,000,000 30,450,000 d senior note, 144A, 10.50%, 9/15/22 United States 20,000,000 19,925,000 d senior note, 144A, 11.00%, 9/15/25 United States 50,000,000 49,625,000 Intelsat Jackson Holdings SA, senior bond, 5.50%, 8/01/23 Luxembourg 170,000,000 133,875,000 Intelsat Luxembourg SA, senior note, 7.75%, 6/01/21 Luxembourg 43,000,000 20,210,000 d Neptune Finco Corp., senior bond, 144A, 10.875%, 10/15/25 United States 26,000,000 27,316,250 senior note, 144A, 10.125%, 1/15/23 United States 75,000,000 78,375,000 Sprint Capital Corp., senior bond, 6.875%, 11/15/28 United States 126,000,000 88,515,000 Sprint Communications Inc., 11.50%, 11/15/21 United States 200,000,000 185,000,000 senior note, 8.375%, 8/15/17 United States 125,000,000 123,750,000 senior note, 7.00%, 8/15/20 United States 57,500,000 44,562,500 senior note, 6.00%, 11/15/22 United States 185,000,000 133,200,000 d senior note, 144A, 9.00%, 11/15/18 United States 70,000,000 73,850,000 d senior note, 144A, 7.00%, 3/01/20 United States 25,000,000 25,125,000 Sprint Corp., senior bond, 7.875%, 9/15/23 United States 187,350,000 141,168,225 senior bond, 7.125%, 6/15/24 United States 235,650,000 172,613,625 senior note, 7.625%, 2/15/25 United States 100,000,000 73,500,000 T-Mobile USA Inc., senior bond, 6.625%, 4/01/23 United States 50,000,000 51,125,000 senior note, 6.25%, 4/01/21 United States 97,000,000 100,395,000 senior note, 6.633%, 4/28/21 United States 100,000,000 104,750,000 senior note, 6.731%, 4/28/22 United States 50,000,000 52,250,000 senior note, 6.00%, 3/01/23 United States 30,000,000 30,450,000 senior note, 6.836%, 4/28/23 United States 17,000,000 17,637,500 d Telecom Italia SpA, senior note, 144A, 5.303%, 5/30/24 Italy 55,000,000 54,621,875 d Wind Acquisition Finance SA, senior note, 144A, 7.375%, 4/23/21 Italy 270,000,000 255,318,750 Zayo Group LLC/Zayo Capital Inc., senior note, 6.00%, 4/01/23 United States 73,000,000 69,350,000 2,590,812,749 Utilities 1.9% The AES Corp., senior bond, 4.875%, 5/15/23 United States 110,000,000 96,800,000 5.50%, 3/15/24 United States 50,000,000 44,875,000 Calpine Corp., senior bond, 5.75%, 1/15/25 United States 250,000,000 221,562,500 senior note, 5.375%, 1/15/23 United States 240,000,000 216,600,000 d senior secured note, first lien, 144A, 6.00%, 1/15/22 United States 5,000,000 5,185,950 Dynegy Inc., senior note, 6.75%, 11/01/19 United States 378,000,000 357,210,000 7.375%, 11/01/22 United States 256,700,000 224,612,500 5.875%, 6/01/23 United States 110,000,000 88,825,000 d InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 143,700,000 114,600,750 secured note, 144A, 7.50%, 6/30/21 Netherlands 35,800,000 GBP 49,271,567 NGL Energy Partners LP/NGL Energy Finance Corp., senior note, 6.875%, 10/15/21 United States 63,000,000 47,565,000 1,467,108,267 Total Corporate Bonds (Cost $26,518,675,220) 22,619,283,322 i Senior Floating Rate Interests 3.6% Consumer Discretionary 1.4% 24 Hour Fitness Worldwide Inc., Term Loan, 4.75%, 5/28/21 United States 29,550,000 27,752,385 Academy Ltd., Initial Term Loan, 5.00%, 7/02/22 United States 94,020,548 90,827,798 Altice Financing SA, Loans, 5.50%, 7/02/19 Luxembourg 49,000,000 48,897,933 Belk Inc., Closing Date Term Loan, 5.75%, 12/10/22 United States 250,000,000 223,541,750 iHeartCommunications Inc., Tranche D Term Loan, 7.174%, 1/30/19 United States 707,373,595 498,698,384 Tranche E Term Loan, 7.924%, 7/30/19 United States 200,744,256 141,691,921 Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) j Neiman Marcus Group Ltd. Inc., Term Loan, 5.50%, 10/25/20 United States 57,000,000 50,605,341 TOMS Shoes LLC, Term Loan B, 6.50%, 10/30/20 United States 24,812,500 16,872,500 1,098,888,012 Consumer Staples 0.1% U.S. Foods Inc., Term Loan, 4.50%, 3/31/19 United States 97,500,000 96,707,813 Energy 0.6% Callon Petroleum Co., Second Lien Term Loan, 8.50%, 10/08/21 United States 54,500,000 52,047,500 CJ Holding Co., B-2 Term Loan, 7.25%, 3/24/22 United States 49,625,000 30,767,500 Term Loan B-1, 6.50%, 3/24/20 United States 49,625,000 30,817,125 Drillships Financing Holding Inc., Tranche B-1 Term Loan, 6.00%, 3/31/21 Marshall Islands 145,303,136 57,879,034 Fieldwood Energy LLC, Loans (Second Lien), 8.375%, 9/30/20 United States 119,261,084 18,783,621 b Hercules Offshore Inc., First Lien Exit Facility, 9.50%, 10/28/20 United States 90,992,719 64,149,866 McDermott Finance LLC, Term Loan, 5.25%, 4/16/19 United States 12,749,098 12,430,370 NGPL PipeCo LLC, Term Loan, 6.75%, 9/15/17 United States 116,594,486 110,473,276 W&T Offshore Inc., Second Lien Term Loan, 9.00%, 5/15/20 United States 120,000,000 99,813,600 477,161,892 Financials 0.2% First Eagle Investment Management, Initial Term Loans, 4.75%, 12/01/22 United States 150,000,000 148,249,950 Health Care 0.3% Concordia Healthcare Corp., Initial Dollar Term Loan, 5.25%, 10/21/21 United States 45,000,000 42,975,000 Lannett Co. Inc., Initial Tranche B Term Loans, 6.375%, 11/25/22 United States 65,000,000 60,775,000 Pharmaceutical Product Development LLC/Jaguar, Initial Term Loan, 4.25%, 8/18/22 United States 29,850,000 29,081,362 j US Renal Care Inc., Initial Term Loan, 6.50%, 12/01/22 United States 60,000,000 59,674,980 192,506,342 Industrials 0.5% b CEVA Group PLC, Pre-Funded L/C, 6.50%, 3/19/21 United States 20,320,197 17,001,238 CEVA Intercompany BV, Dutch BV Term Loan, 6.50%, 3/19/21 Netherlands 21,053,571 17,614,828 CEVA Logistics Canada ULC, Canadian Term Loan, 6.50%, 3/19/21 Canada 3,629,926 3,037,040 CEVA Logistics U.S. Holdings Inc., U.S. Term Loan, 6.50%, 3/19/21 United States 29,039,409 24,296,315 Commercial Barge Line Co., Initial Term Loan, 9.75%, 11/12/20 United States 140,000,000 130,200,000 Navistar Inc., Tranche B Term Loans, 6.50%, 8/07/20 United States 36,590,777 32,382,838 XPO Logistics Inc., First Lien Term Loan, 5.50%, 10/29/21 United States 175,000,000 174,526,100 399,058,359 Information Technology 0.3% j Avago Technologies Cayman Ltd., Term Loan B, 5.75%, 12/15/22 United States 85,000,000 84,091,010 BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States 59,527,697 49,675,863 j Microsemi Corp., Term Loan B, 6.75%, 1/15/23 United States 65,000,000 64,004,720 197,771,593 Materials 0.1% FMG America Finance Inc. (Fortescue Metals Group), Loans, 4.25%, 6/30/19 Australia 81,436,012 61,133,526 Utilities 0.1% Intergen NV, Term Advance, 5.50%, 6/13/20 Netherlands 43,862,782 39,750,646 Total Senior Floating Rate Interests (Cost $3,215,213,014) 2,711,228,133 Shares Escrows and Litigation Trusts 0.0% a,k Motors Liquidation Co., Escrow Account United States 400,000,000 — a,k Motors Liquidation Co., Escrow Account, cvt. pfd., C United States 11,000,000 — Total Escrows and Litigation Trusts (Cost $2,416,248) — Total Investments before Short Term Investments (Cost $76,378,482,505) 72,554,272,204 Short Term Investments 4.8% Principal Amount * Corporate Bonds (Cost $78,558,791) 0.1% Sabine Pass LNG LP, senior secured note, first lien, 7.50%, 11/30/16 United States 80,000,000 80,000,000 U.S. Government and Agency Securities 2.5% l FHLB, 1/08/16 - 2/05/16 United States 708,200,000 708,157,233 l International Bank for Reconstruction and Development, 1/05/16 - 2/09/16 Supranational m 546,129,000 546,099,236 Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) l U.S. Treasury Bill, 1/14/16 - 2/18/16 United States 649,750,000 649,717,180 Total U.S. Government and Agency Securities (Cost $1,903,887,791) 1,903,973,649 Total Investments before Money Market Funds and Repurchase Agreements (Cost $78,360,929,087) 74,538,245,853 Shares Money Market Funds (Cost $1,638,896,122) 2.2% a,n Institutional Fiduciary Trust Money Market Portfolio United States 1,638,896,122 1,638,896,122 Investments from Cash Collateral Received for Loaned Securities 0.0% † Money Market Funds 0.0% † a,n Institutional Fiduciary Trust Money Market Portfolio United States 23,000,000 23,000,000 Principal Amount * Repurchase Agreements 0.0% † o Joint Repurchase Agreement, 0.30%, 1/04/16 (Maturity Value $4,229,942) RBS Securities Inc. Collateralized by U.S. Treasury Note, 0.289% - 3.25%, 7/31/16 - 11/15/23 (valued at $4,314,418) United States 4,229,801 4,229,801 Total Investments from Cash Collateral Received for Loaned Securities (Cost $27,229,801) 27,229,801 Total Investments (Cost $80,027,055,010) 99.8% 76,204,371,776 Other Assets, less Liabilities 0.2% 165,303,732 Net Assets 100.0% $ 76,369,675,508 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 8 regarding holdings of 5% voting securities. c See Note 6 regarding restricted securities. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At December 31, 2015, the aggregate value of these securities was $17,337,947,020, representing 22.70% of net assets. e A portion or all of the security is on loan at December 31, 2015. f Income may be received in additional securities and/or cash. g Principal amount is stated in 1,000 Units. h Perpetual security with no stated maturity date. i The coupon rate shown represents the rate at period end. j Security purchased on a delayed delivery basis. k Security has been deemed illiquid because it may not be able to be sold within seven days. At December 31, 2015, the aggregate value of these securities was $-. l The security is traded on a discount basis with no stated coupon rate. m A supranational organization is an entity formed by two or more central governments through international treaties. n See Note 9 regarding investments in affiliated management investment companies. o Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At December 31, 2015, all repurchase agreements had been entered into on that date. A BBREVIATIONS Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) Currency EUR - Euro GBP - British Pound Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank FHLMC - Federal Home Loan Mortgage Corp. FNMA - Federal National Mortgage Association FRN - Floating Rate Note L/C - Letter of Credit MTN - Medium Term Note PIK - Payment-In-Kind Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) Franklin U.S. Government Securities Fund Principal Amount Value Mortgage-Backed Securities 97.6% Government National Mortgage Association (GNMA) Fixed Rate 97.6% GNMA GP 30 Year, 8.25%, 3/15/17 - 5/15/17 $ 7,465 $ 7,492 GNMA GP 30 Year, 9.25%, 9/15/16 - 12/15/16 17,910 18,085 GNMA I SF 15 Year, 6.50%, 5/15/18 30,112 30,650 GNMA I SF 30 Year, 3.50%, 4/15/43 - 5/15/43 40,995,275 42,870,024 GNMA I SF 30 Year, 4.00%, 12/15/40 - 9/15/41 15,189,311 16,303,571 GNMA I SF 30 Year, 4.50%, 2/15/39 - 6/15/39 56,676,824 61,842,708 GNMA I SF 30 Year, 4.50%, 7/15/39 - 12/15/39 52,648,143 57,172,267 GNMA I SF 30 Year, 4.50%, 12/15/39 - 4/15/40 56,493,675 61,229,179 GNMA I SF 30 Year, 4.50%, 4/15/40 - 6/15/40 53,102,250 57,444,190 GNMA I SF 30 Year, 4.50%, 6/15/40 - 7/15/40 49,449,937 53,900,095 GNMA I SF 30 Year, 4.50%, 7/15/40 52,530,039 56,952,074 GNMA I SF 30 Year, 4.50%, 7/15/40 - 8/15/40 45,982,462 49,725,605 GNMA I SF 30 Year, 4.50%, 8/15/40 - 6/15/41 49,301,306 53,738,018 GNMA I SF 30 Year, 5.00%, 2/15/33 - 9/15/33 55,412,538 61,621,988 GNMA I SF 30 Year, 5.00%, 9/15/33 - 4/15/34 55,561,947 61,834,508 GNMA I SF 30 Year, 5.00%, 4/15/34 - 6/15/39 50,295,931 55,800,800 GNMA I SF 30 Year, 5.00%, 6/15/39 - 8/15/39 31,764,317 35,140,982 GNMA I SF 30 Year, 5.00%, 8/15/39 - 9/15/39 53,765,984 59,517,728 GNMA I SF 30 Year, 5.00%, 9/15/39 - 10/15/39 55,652,138 61,897,656 GNMA I SF 30 Year, 5.00%, 10/15/39 - 11/15/39 52,827,633 58,951,710 GNMA I SF 30 Year, 5.00%, 11/15/39 46,900,220 52,328,794 GNMA I SF 30 Year, 5.00%, 11/15/39 - 2/15/40 47,228,024 52,680,641 GNMA I SF 30 Year, 5.00%, 2/15/40 - 3/15/40 54,714,169 60,948,708 GNMA I SF 30 Year, 5.00%, 3/15/40 - 5/15/40 54,834,337 61,041,637 GNMA I SF 30 Year, 5.00%, 5/15/40 - 6/15/40 52,654,622 58,723,819 GNMA I SF 30 Year, 5.00%, 6/15/40 - 9/15/40 48,077,506 53,325,584 GNMA I SF 30 Year, 5.50%, 5/15/28 - 4/15/33 54,578,899 61,827,926 GNMA I SF 30 Year, 5.50%, 4/15/33 - 9/15/33 54,780,586 61,865,993 GNMA I SF 30 Year, 5.50%, 9/15/33 - 12/15/36 54,365,646 61,342,476 GNMA I SF 30 Year, 5.50%, 12/15/36 - 1/15/39 52,504,442 58,843,946 GNMA I SF 30 Year, 5.50%, 2/15/39 - 2/15/40 46,626,524 52,200,781 GNMA I SF 30 Year, 6.00%, 10/15/23 - 9/15/32 53,963,189 61,556,566 GNMA I SF 30 Year, 6.00%, 9/15/32 - 1/15/36 45,841,480 52,600,441 GNMA I SF 30 Year, 6.00%, 1/15/36 - 6/15/37 52,756,268 60,428,822 GNMA I SF 30 Year, 6.00%, 6/15/37 - 11/15/38 53,741,802 61,095,163 GNMA I SF 30 Year, 6.00%, 11/15/38 - 12/15/39 30,152,280 34,084,033 GNMA I SF 30 Year, 6.50%, 5/15/23 - 7/15/32 54,204,663 62,142,446 GNMA I SF 30 Year, 6.50%, 7/15/32 - 8/15/37 17,898,031 20,750,596 GNMA I SF 30 Year, 6.75%, 3/15/26 6,493 7,430 GNMA I SF 30 Year, 7.00%, 4/15/16 - 9/15/32 49,359,363 55,016,990 GNMA I SF 30 Year, 7.25%, 12/15/25 - 1/15/26 173,906 183,259 GNMA I SF 30 Year, 7.50%, 7/15/16 - 8/15/33 15,323,333 16,907,436 GNMA I SF 30 Year, 7.70%, 1/15/21 - 1/15/22 102,225 102,737 GNMA I SF 30 Year, 8.00%, 6/15/16 - 9/15/30 7,016,939 7,388,355 GNMA I SF 30 Year, 8.50%, 8/15/16 - 5/15/25 1,460,856 1,547,580 GNMA I SF 30 Year, 9.00%, 4/15/16 - 7/15/23 1,449,644 1,512,522 GNMA I SF 30 Year, 9.50%, 5/15/16 - 8/15/22 1,344,158 1,374,600 GNMA I SF 30 Year, 10.00%, 2/15/16 - 3/15/25 1,124,644 1,151,333 GNMA I SF 30 Year, 10.50%, 3/15/16 - 10/15/21 601,429 615,312 GNMA I SF 30 Year, 11.00%, 2/15/16 - 5/15/21 81,551 82,495 GNMA I SF 30 Year, 11.50%, 2/15/16 5,945 5,977 GNMA II GP 30 Year, 8.75%, 3/20/17 - 7/20/17 5,858 5,897 GNMA II SF 30 Year, 3.00%, 2/20/45 15,035,890 15,259,526 GNMA II SF 30 Year, 3.50%, 10/20/40 - 6/20/42 21,830,447 22,825,886 GNMA II SF 30 Year, 3.50%, 7/20/42 90,997,811 95,146,644 GNMA II SF 30 Year, 3.50%, 8/20/42 34,531,365 36,115,596 GNMA II SF 30 Year, 3.50%, 9/20/42 201,252,680 210,428,478 GNMA II SF 30 Year, 3.50%, 10/20/42 - 11/20/42 53,531,361 55,975,352 GNMA II SF 30 Year, 3.50%, 11/20/42 - 3/20/43 51,467,022 53,831,290 GNMA II SF 30 Year, 3.50%, 4/20/43 - 5/20/43 45,173,281 47,227,149 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) GNMA II SF 30 Year, 3.50%, 5/20/43 57,810,994 60,429,130 GNMA II SF 30 Year, 3.50%, 6/20/43 66,509,144 69,521,198 GNMA II SF 30 Year, 3.50%, 8/20/43 48,854,994 51,052,555 GNMA II SF 30 Year, 3.50%, 4/20/45 128,112,962 133,744,517 GNMA II SF 30 Year, 3.50%, 5/20/45 196,462,303 205,098,340 GNMA II SF 30 Year, 3.50%, 6/20/45 231,529,937 241,707,467 GNMA II SF 30 Year, 3.50%, 7/20/45 58,658,252 61,236,735 GNMA II SF 30 Year, 3.50%, 8/20/45 54,787,789 57,196,136 GNMA II SF 30 Year, 3.50%, 9/20/45 168,079,723 175,468,126 GNMA II SF 30 Year, 3.50%, 10/20/45 - 11/20/45 49,820,528 52,010,525 GNMA II SF 30 Year, 4.00%, 5/20/40 - 10/20/40 20,706,526 22,179,327 GNMA II SF 30 Year, 4.00%, 11/20/40 63,154,755 67,663,897 GNMA II SF 30 Year, 4.00%, 12/20/40 36,748,408 39,372,867 GNMA II SF 30 Year, 4.00%, 1/20/41 - 6/20/41 40,312,740 43,193,625 GNMA II SF 30 Year, 4.00%, 7/20/41 52,776,444 56,488,866 GNMA II SF 30 Year, 4.00%, 9/20/41 61,507,799 65,809,248 GNMA II SF 30 Year, 4.00%, 10/20/41 73,591,814 78,743,421 GNMA II SF 30 Year, 4.00%, 11/20/41 66,639,332 71,296,287 GNMA II SF 30 Year, 4.00%, 2/20/44 51,300,751 54,955,595 GNMA II SF 30 Year, 4.00%, 7/20/45 348,864,682 370,941,882 GNMA II SF 30 Year, 4.00%, 9/20/45 67,078,258 71,349,459 GNMA II SF 30 Year, 4.00%, 10/20/45 126,005,679 134,034,142 GNMA II SF 30 Year, 4.00%, 11/20/45 155,145,306 165,049,715 GNMA II SF 30 Year, 4.00%, 12/20/45 25,000,000 26,596,000 GNMA II SF 30 Year, 4.50%, 5/20/33 - 11/20/39 32,049,503 34,862,754 GNMA II SF 30 Year, 4.50%, 12/20/39 - 1/20/40 53,726,249 58,539,509 GNMA II SF 30 Year, 4.50%, 2/20/40 - 7/20/40 40,139,286 43,735,474 GNMA II SF 30 Year, 4.50%, 5/20/41 58,034,643 63,234,748 GNMA II SF 30 Year, 4.50%, 6/20/41 70,860,228 77,209,609 GNMA II SF 30 Year, 4.50%, 6/20/41 17,307,572 18,858,404 GNMA II SF 30 Year, 4.50%, 7/20/41 75,673,167 82,453,849 GNMA II SF 30 Year, 4.50%, 8/20/41 9,472,153 10,320,909 GNMA II SF 30 Year, 4.50%, 9/20/41 99,443,917 108,354,610 GNMA II SF 30 Year, 4.50%, 10/20/41 74,809,081 81,512,755 GNMA II SF 30 Year, 4.50%, 8/20/42 - 2/20/44 46,502,053 50,090,992 GNMA II SF 30 Year, 5.00%, 7/20/33 - 10/20/33 52,252,640 57,870,150 GNMA II SF 30 Year, 5.00%, 11/20/33 - 3/20/36 37,162,897 41,114,762 GNMA II SF 30 Year, 5.00%, 7/20/39 - 4/20/40 48,851,269 53,996,443 GNMA II SF 30 Year, 5.00%, 5/20/40 - 9/20/41 46,802,720 51,732,614 GNMA II SF 30 Year, 5.50%, 6/20/34 - 11/20/34 37,957,888 42,333,798 GNMA II SF 30 Year, 5.50%, 12/20/34 - 5/20/35 53,257,301 59,438,970 GNMA II SF 30 Year, 5.50%, 6/20/35 - 5/20/39 51,587,597 57,364,092 GNMA II SF 30 Year, 5.50%, 11/20/39 - 4/20/40 5,168,965 5,762,551 GNMA II SF 30 Year, 6.00%, 10/20/23 - 9/20/35 52,634,799 60,065,601 GNMA II SF 30 Year, 6.00%, 11/20/35 - 7/20/39 54,710,135 61,433,514 GNMA II SF 30 Year, 6.50%, 6/20/24 - 1/20/39 37,170,804 42,958,525 GNMA II SF 30 Year, 7.00%, 2/20/28 - 7/20/33 7,922,589 9,558,625 GNMA II SF 30 Year, 7.50%, 10/20/22 - 4/20/32 1,823,124 2,097,404 GNMA II SF 30 Year, 8.00%, 8/20/16 - 6/20/30 866,811 1,030,755 GNMA II SF 30 Year, 8.50%, 6/20/16 - 6/20/25 306,396 325,801 GNMA II SF 30 Year, 9.00%, 11/20/17 - 11/20/21 53,043 58,075 GNMA II SF 30 Year, 9.50%, 3/20/18 - 4/20/25 81,011 85,751 GNMA II SF 30 Year, 10.00%, 10/20/17 - 3/20/21 107,319 116,200 GNMA II SF 30 Year, 10.50%, 2/20/16 - 1/20/21 164,173 169,621 GNMA II SF 30 Year, 11.00%, 7/20/18 - 1/20/21 34,993 35,379 GNMA II SF 30 Year, 11.50%, 1/20/18 1,582 1,605 Total Mortgage-Backed Securities (Cost $5,886,093,670) 6,068,362,455 Shares Short Term Investments (Cost $134,150,983) 2.2% Money Market Funds 2.2% a,b Institutional Fiduciary Trust Money Market Portfolio 134,150,983 134,150,983 Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) Total Investments (Cost $6,020,244,653) 99.8% Other Assets, less Liabilities 0.2% Net Assets 100.0% $ a Non-income producing. b See Note 9 regarding investments in affiliated management investment companies. A BBREVIATIONS Selected Portfolio GP - Graduated Payment SF - Single Family Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) Franklin Utilities Fund Country Shares Value Common Stocks 98.2% Electric Utilities 49.1% ALLETE Inc. United States 1,000,000 $ 50,830,000 American Electric Power Co. Inc. United States 4,000,000 233,080,000 Duke Energy Corp. United States 3,300,000 235,587,000 Edison International United States 4,400,000 260,524,000 Entergy Corp. United States 1,000,000 68,360,000 Eversource Energy United States 1,700,000 86,819,000 Exelon Corp. United States 6,600,000 183,282,000 FirstEnergy Corp. United States 1,300,000 41,249,000 Great Plains Energy Inc. United States 4,300,000 117,433,000 IDACORP Inc. United States 400,000 27,200,000 ITC Holdings Corp. United States 300,000 11,775,000 NextEra Energy Inc. United States 2,900,000 301,281,000 OGE Energy Corp. United States 2,000,000 52,580,000 Pinnacle West Capital Corp. United States 1,900,000 122,512,000 PNM Resources Inc. United States 3,000,000 91,710,000 Portland General Electric Co. United States 1,800,000 65,466,000 PPL Corp. United States 4,000,000 136,520,000 The Southern Co. United States 3,500,000 163,765,000 Westar Energy Inc. United States 2,700,000 114,507,000 Xcel Energy Inc. United States 4,600,000 165,186,000 2,529,666,000 Gas Utilities 2.2% The Laclede Group Inc. United States 1,000,000 59,410,000 ONE Gas Inc. United States 438,181 21,983,541 Questar Corp. United States 1,700,000 33,116,000 114,509,541 Independent Power & Renewable Electricity Producers 0.3% a Drax Group PLC United Kingdom 4,000,000 14,409,335 Multi-Utilities 37.1% Alliant Energy Corp. United States 1,900,000 118,655,000 Ameren Corp. United States 600,000 25,938,000 Black Hills Corp. United States 500,000 23,215,000 CenterPoint Energy Inc. United States 6,200,000 113,832,000 CMS Energy Corp. United States 4,700,000 169,576,000 Consolidated Edison Inc. United States 800,000 51,416,000 Dominion Resources Inc. United States 4,200,000 284,088,000 DTE Energy Co. United States 1,800,000 144,342,000 MDU Resources Group Inc. United States 3,600,000 65,952,000 National Grid PLC United Kingdom 11,000,000 152,001,086 NiSource Inc. United States 2,000,000 39,020,000 NorthWestern Corp. United States 596,800 32,376,400 PG&E Corp. United States 4,000,000 212,760,000 Public Service Enterprise Group Inc. United States 3,000,000 116,070,000 Sempra Energy United States 2,300,000 216,223,000 Vectren Corp. United States 925,100 39,242,742 WEC Energy Group Inc. United States 2,100,000 107,751,000 1,912,458,228 Oil, Gas & Consumable Fuels 5.6% Columbia Pipeline Group Inc. United States 2,750,000 55,000,000 Enbridge Inc. Canada 600,000 19,952,288 Kinder Morgan Inc. United States 3,200,000 47,744,000 b Plains GP Holdings LP, A United States 2,600,000 24,570,000 Spectra Energy Corp. United States 1,800,000 43,092,000 TransCanada Corp. Canada 1,400,000 45,735,560 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Custodian Funds Statement of Investments, December 31, 2015 (unaudited) (continued) The Williams Cos. Inc. United States 2,000,000 51,400,000 287,493,848 Water Utilities 3.9% American Water Works Co. Inc. United States 1,800,000 107,550,000 United Utilities Group PLC United Kingdom 6,700,000 92,384,970 199,934,970 Total Common Stocks (Cost $3,342,628,706) 5,058,471,922 Principal Amount Corporate Bonds 1.0% Electric Utilities 0.1% Northeast Generation Co., senior secured note, B-1, 8.812%, 10/15/26 United States $ 6,105,469 6,504,845 Multi-Utilities 0.9% Aquila Inc., senior note, 8.27%, 11/15/21 United States 6,100,000 7,627,245 MidAmerican Energy Holdings Co., senior note, 8.48%, 9/15/28 United States 25,000,000 35,571,650 43,198,895 Total Corporate Bonds (Cost $37,332,437) 49,703,740 Total Investments before Short Term Investments (Cost $3,379,961,143) 5,108,175,662 Short Term Investments 0.7% Shares Money Market Funds (Cost $29,003,983) 0.6% b,c Institutional Fiduciary Trust Money Market Portfolio United States 29,003,983 29,003,983 Investments from Cash Collateral Received for Loaned Securities (Cost $6,342,894) 0.1% Money Market Funds 0.1% b,c Institutional Fiduciary Trust Money Market Portfolio United States 6,342,894 6,342,894 Total Investments (Cost $3,415,308,020) 99.9% 5,143,522,539 Other Assets, less Liabilities 0.1% 5,196,091 Net Assets 100.0% $ 5,148,718,630 a A portion or all of the security is on loan at December 31, 2015. b Non-income producing. c See Note 9 regarding investments in affiliated management investment companies. Franklin Custodian Funds Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Custodian Funds (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of five separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Repurchase agreements are valued at cost, which approximates fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. Certain or all Funds purchased or wrote exchange traded option contracts primarily to manage exposure to equity price risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. When an option is purchased or written, an amount equal to the premium paid or received is recorded as an asset or liability, respectively. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium received or paid and the cost to close the position is recorded as a realized gain or loss. The following funds have invested in derivatives during the period: Franklin Income Fund - Options 4. MORTGAGE DOLLAR ROLLS Franklin U.S. Government Securities Fund enters into mortgage dollar rolls, typically on a to-be-announced basis. Mortgage dollar rolls are agreements between the fund and a financial institution to simultaneously sell and repurchase mortgage-backed securities at a future date. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the fund upon entering into the mortgage dollar roll. In addition, the fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the fund is not entitled to principal and interest paid on the mortgage backed securities. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. 5. INCOME TAXES At December 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin DynaTech Fund Growth Fund Income Fund Cost of investments $ 1,936,857,280 $ 6,095,430,013 $ 80,160,747,417 Unrealized appreciation $ 1,196,884,969 $ 5,787,386,285 $ 6,830,293,419 Unrealized depreciation (19,599,358 ) (126,359,793 ) (10,786,668,223 ) Net unrealized appreciation (depreciation) $ 1,177,285,611 $ 5,661,026,492 $ (3,956,374,804 ) Franklin U.S. Government Franklin Securities Fund Utilities Fund Cost of investments $ 6,020,263,098 $ 3,415,023,836 Unrealized appreciation $ 209,926,487 $ 1,886,599,752 Unrealized depreciation (27,676,147 ) (158,101,049 ) Net unrealized appreciation (depreciation) $ 182,250,340 $ 1,728,498,703 6. RESTRICTED SECURITIES At December 31, 2015, certain or all Funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Shares Issuer Acquisition Date Cost Value Franklin Income Fund 6,854,566 First Data Holdings Inc., B (Value is 0.13% of Net Assets) 6/26/14 $ 86,666,664 $ 98,829,132 7. UNFUNDED LOAN COMMITMENTS Certain or all Funds enter into certain credit agreements, all or a portion of which may be unfunded. The Funds are obligated to fund these loan commitments at the borrowers’ discretion. Unfunded loan commitments and funded portions of credit agreements are marked to market daily. Funded portions of credit agreements are presented in the Statement of Investments. At December 31, 2015, unfunded commitments were as follows: Unfunded Borrower Commitment Franklin Income Fund Frontier Communications Corp., Senior Unsecured Bridge Loan, FRN, 6.50 %, 6/10/16 $ 125,000,000 8. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for certain or all Funds for the three months ended December 31, 2015, were as shown below. Number of Number of Shares/ Principal Shares/ Principal Amount* Amount* Held at Beginning Gross Gross Held at End of Value at Investment Realized Name of Issuer of Period Additions Reductions of Period End of Period Income Gain (Loss) Franklin Income Fund Non-Controlled Affiliates Agrium Inc. 7,500,000 - (1,000,000 ) 6,500,000 $ - a $ - $ (3,515,049 ) CEVA Group PLC, Pre-Funded L/C, 6.50%, 3/19/21 20,320,197 - - 20,320,197 17,001,238 311,859 - CEVA Group PLC, senior note, first lien, 144A, 4.00%, 5/01/18 174,778,982 - (10,000,000 ) 164,778,982 139,650,187 1,670,037 (1,237,500 ) CEVA Holdings LLC 91,371 - - 91,371 41,116,977 - - CEVA Holdings LLC, cvt. pfd., A-1 2,897 - - 2,897 1,810,781 - - CEVA Holdings LLC, cvt. pfd., A-2 110,565 - - 110,565 49,754,286 - - Halcon Resources Corp. 47,500,000 - (42,223,663 ) b 5,276,337 - a - (28,540,047 ) Halcon Resources Corp., 13.00%, 2/15/22 341,510,000 118,490,000 - 460,000,000 - a - - Halcon Resources Corp., 5.75%, cvt. pfd., A 37,000 - - 37,000 - a - - Halcon Resources Corp., secured note, second lien, 144A, 8.625%, 2/01/20 130,000,000 60,000,000 - 190,000,000 - a - - Halcon Resources Corp., senior note, 8.875%, 5/15/21 13,375,000 15,300,000 - 28,675,000 - a - - Halcon Resources Corp., senior note, 9.75%, 7/15/20 6,500,000 10,000,000 - 16,500,000 - a - - Hercules Offshore Inc. - 1,874,264 b (466,383 ) 1,407,881 3,055,102 - (26,927,965 ) Hercules Offshore Inc., First Lien Exit Facility, 9.50%, 10/28/20 94,000,000 - (3,007,281 ) b 90,992,719 64,149,866 1,450,409 (4,555 ) PG&E Corp. 24,910,000 - (5,910,000 ) 19,000,000 - a - 20,086,321 Total Affiliated Securities (Value is 0.41% of Net Assets) $ 316,538,437 $ 3,432,305 $ (40,138,795 ) Franklin Utilities Fund Non-Controlled Affiliates 8point3 Energy Partners LP 1,298,500 - (1,298,500 ) - $ - $ 204,222 $ (9,441,519 ) *In U.S. dollars unless otherw ise indicated. a As of December 31, 2015, no longer an affiliate. b Gross addition/reduction w as the result of various corporate actions. 9. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in an affiliated management investment company for purposes other than exercising a controlling influence over the management or policies. Management fees paid by the Funds are waived on assets invested in the affiliated management investment company, in an amount not to exceed the management and administrative fees paid directly or indirectly by each affiliate. Prior to October 1, 2013, the waiver was accounted for as a reduction to management fees. % of Affiliated Fund Number of Shares Number of Shares Value at Shares Outstanding Held at Beginning Gross Gross Held at End of End of Investment Realized Held at End of of Period Additions Reductions Period Period Income Gain (Loss) Period Franklin DynaTech Fund Institutional Fiduciary Trust Money Market Portfolio 132,223,790 105,766,433 (81,627,782 ) 156,362,441 $ 156,362,441 $ - $ - 0.80 % Franklin Growth Fund Institutional Fiduciary Trust Money Market Portfolio 1,399,136,183 377,933,022 (224,181,464 ) 1,552,887,741 $ 1,552,887,741 $ - $ - 7.92 % Franklin Income Fund Institutional Fiduciary Trust Money Market Portfolio 143,022,415 7,890,385,576 (6,371,511,869 ) 1,661,896,122 $ 1,661,896,122 $ - $ - 8.48 % Franklin U.S. Government Securities Fund Institutional Fiduciary Trust Money Market Portfolio 106,304,328 346,175,723 (318,329,068 ) 134,150,983 $ 134,150,983 $ - $ - 0.68 % Franklin Utilities Fund Institutional Fiduciary Trust Money Market Portfolio 2,850,614 150,167,390 (117,671,127 ) 35,346,877 $ 35,346,877 $ - $ - 0.18 % 10. UPCOMING ACQUISITIONS/ REORGANIZATION On October 7, 2015, the Board for Franklin Global Trust approved a proposal to reorganize Franklin Large Cap Equity Fund with and into Franklin Growth Fund, subject to approval by the shareholders of Franklin Large Cap Equity Fund. 11. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of December 31, 2015, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin DynaTech Fund Assets: Investments in Securities: Equity Investments a $ 2,957,780,450 $ - $ - $ 2,957,780,450 Short Term Investments 156,362,441 - - 156,362,441 Total Investments in Securities $ 3,114,142,891 $ - $ - $ 3,114,142,891 Franklin Grow th Fund Assets: Investments in Securities: Equity Investments: b Pharmaceuticals, Biotechnology & Life Sciences $ 1,521,785,340 $ - $ 5,090,861 $ 1,526,876,201 All Other Equity Investments a 8,676,692,563 - - 8,676,692,563 Short Term Investments 1,552,887,741 - - 1,552,887,741 Total Investments in Securities $ 11,751,365,644 $ - $ 5,090,861 $ 11,756,456,505 Franklin Income Fund Assets: Investments in Securities: Equity Investments: b Energy $ 5,810,115,945 $ 17,594,000 $ - $ 5,827,709,945 Financials 3,717,292,603 44,625,000 - 3,761,917,603 Industrials 5,175,503,400 92,682,044 - 5,268,185,444 Information Technology 2,123,531,434 - 98,829,132 2,222,360,566 All Other Equity Investments a 20,333,461,280 - - 20,333,461,280 Equity-Linked Securities - 9,533,783,822 - 9,533,783,822 Convertible Bonds - 257,293,926 19,048,163 276,342,089 Corporate Bonds - 22,668,834,159 30,450,000 22,699,284,159 Senior Floating Rate Interests - 2,711,228,133 - 2,711,228,133 Escrow s and Litigation Trusts - - - c - Short Term Investments 2,311,613,302 1,258,486,270 - 3,570,099,572 Total Investments in Securities $ 39,471,517,964 $ 36,584,527,354 $ 148,327,295 $ 76,204,372,613 Franklin U.S. Government Securities Fund Assets: Investments in Securities: Mortgage-Backed Securities $ - $ 6,068,362,455 $ - $ 6,068,362,455 Short Term Investments 134,150,983 - - 134,150,983 Total Investments in Securities $ 134,150,983 $ 6,068,362,455 $ - $ 6,202,513,438 Franklin Utilities Fund Assets: Investments in Securities: Equity Investments a $ 5,058,471,922 $ - $ - $ 5,058,471,922 Corporate Bonds - 49,703,740 - 49,703,740 Short Term Investments 35,346,877 - - 35,346,877 Total Investments in Securities $ 5,093,818,799 $ 49,703,740 $ - $ 5,143,522,539 a For detailed categories, see the accompanying Statement of Investments. b Includes common, preferred and convertible preferred stocks as w ell as other equity investments. c Includes securities determined to have no value at December 31, 2015. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 12. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls.
